DETAILED ACTION
This office action is a response to the application 16/569,239 filed on September 12, 2019.
Claims 1-20 are pending.
Claims 1, 2, 5, 7, 9, 10, 13, 15, 17 and 18 are rejected.
Claims 3, 4, 6, 8, 11, 12, 14, 16, 19 and 20 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. U.S. Patent Application Publication 2016/0261495, hereinafter Xia, in view of Indukuri et al. U.S. Patent Application Publication 2013/0163471, hereinafter Indukuri.

Regarding Claim 1, Xia discloses a network service transmission method (Abstract; Figure 1, 7, and 11-13), comprising: 

and wherein the network service information comprises: traffic information of a network service that is to be transmitted; a source node to transmit the network service; and a destination node that to transmit the network service (702-712 of Figure 7; Paragraph [0082-0093] a request may be received to route a network function chain. The request includes information about a source network element, a destination network element, and a plurality of network functions); 
determining at least one segment node in the set of other nodes based on the node centrality, wherein the at least one segment node is an intermediate node that shortest 
Xia discloses determining a network topology, cost of different paths and determining a segment node through a shortest transmission path and selecting a transmission path to be used to transmit the network service but fails to explicitly determining a node centrality of each node in a set of other nodes based on the network topology information and both of the source node and the destination node, wherein the node centrality indicates a possibility that a shortest transmission path between the source node and the destination node passes through a node, 
However, Indukuri more specifically teaches determining a node centrality of each node in a set of other nodes based on the network topology information and both of the source node and the destination node, wherein the node centrality indicates a possibility that a shortest transmission path between the source node and the destination node passes through a node, wherein the set of other nodes does not comprise the source node and the destination node, and wherein second nodes in the set of other nodes are part of the nodes in the network (Figure 1, 2 and 6-9; Paragraph [0031-0053] The network topology discovery and analyzing computing apparatus 50 obtains information regarding a network including a relationship of a plurality of participants of the network. In one example, the relationship information is stored in a database such as a database maintained by database servers 32(1)-32(n). The relationship information can be extracted by the network topology discovery and analyzing computing apparatus 50 directly from the database servers 32(1)-32(n) or obtained from a third party with any uniquely identifying private information concealed. the network topology discovery and analyzing computing apparatus 50 determines at least one value for each of a plurality of centrality parameters for each of the plurality of nodes. The centrality parameters can include one or more of betweenness, closeness, degree, clustering coefficient, or eccentricity, as discussed in more detail below, although other centrality parameters can be utilized including eigenvalue and alpha centrality parameters, for example. Additionally, a node that resides on many shortest paths when compared to other of the nodes has a higher associated value for the betweenness centrality parameter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xia with the teachings of Indukuri. Indukuri provides a solution which enables effectively analyzing the network topology to identify the relatively significant nodes, where significance is based on multiple query parameters and requested characteristics of the network topology. The method enables resolving a business query in a method where or to which a social network advertising is more efficiently directed and/or influencing a set of members in a social network. The method enables anonymously identifying a set of significant members to efficiently update the centrality parameter values and the topology scores by the computing apparatus, thus improving efficiency and quality of network topology analysis (Indukuri Abstract; Paragraph [0002-00008]).

Regarding Claim 9, see the rejection of Claim 1. Claim 1 is a network service transmission method claim corresponding to the network service transmission system of Claim 9 

Regarding Claim 17, see the rejection of Claim 1. Claim 1 is a network service transmission method claim corresponding to the computer program product comprising a non-transitory computer readable medium for implementing a network service transmission method of Claim 17 with the same features. Therefore the same rejection applies as the rejection of Claim 1. See Figure 12-13 and corresponding paragraphs of Xia and Figure 1 and Paragraph [0022-0030] of Indukuri for corresponding structure.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Indukuri as applied to claim 1, 9 and 17 above, and further in view of Chang et al. U.S. Patent Application Publication 2014/0156826, hereinafter Chang.

Regarding Claim 2, 10, and 18, Xia in view of Indukuri disclose the network service transmission method and system and computer program product of Claim 1, 9 and 17. Xia in view of Indukuri disclose ranking of nodes and scores (Xia Paragraph [0048-0055] Rankings and scores of members including most significant and/or influential based on the centrality) but fail to explicitly disclose  wherein the computer instructions to determine at least one segment node in the set of other nodes based on the node centrality further cause the processor to: sort the nodes in the set of other nodes based on values of node centralities to obtain nodes ranked top K; 
However, Chang more specifically teaches wherein the computer instructions to determine at least one segment node in the set of other nodes based on the node centrality further cause the processor to: sort the nodes in the set of other nodes based on values of node centralities to obtain nodes ranked top K; and determine the nodes ranked top K as the at least one segment node, wherein K is a positive integer greater than or equal to 1 (Paragraph [0006] a method for determining a top-K simple shortest path in a distributed network of nodes, wherein graph data representing a topology of the distributed network of nodes is partitioned and stored among a plurality of computing servers connected via communication switches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xia in view of Indukuri with the teachings of Chang. Chang provides a solution which enables checking the path sequences against cutoff threshold and forwarding sequences to avoid sending excessive data (Chang Abstract; Paragraph [0002-0007]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Indukuri as applied to claim 1 and 9 above, and further in view of Mosko et al. U.S. Patent Application Publication 2015/0208318, hereinafter Mosko.

Regarding Claim 5 and 13, Xia in view of Indukuri disclose the network service transmission method and system of Claim 1 and 9. Xia in view of Indukuri disclose groups of central nodes based off centrality parameters (Xia Paragraph [0033 and 0050-0060] Selection of 
However, Mosko more specifically teaches wherein the computer instructions to determine the at least one segment node based on the node centrality further cause the processor to be configured to: determine, based on the node centrality , a group centrality of each node group comprised in the set of other nodes, wherein each of the node groups comprises J nodes, and wherein J is a positive integer greater than or equal to 1; select a node group comprising a largest group centrality from the node groups; and determine the J nodes that comprise the largest group centrality as the at least one segment node (Paragraph [0069] the backbone service sends proactive updates to multicast group members in order to maintain a core-based tree even without any active traffic flows. For each multicast group, the backbone service chooses the most central node in the group, and designates this central node as the core for the multicast group. In some embodiments, the backbone service uses a centrality algorithm to select the core; That is a service can be updated to choose the most central node in the group for routing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xia in view of Indukuri with the teachings of Mosko. Mosko provides a solution which allows a software-defined network to provide a simplified network operation that reduces peer-to-peer signaling, and reduces signaling .

Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Indukuri as applied to claim 1 and 9 above, and further in view of Wu et al. U.S. Patent Application Publication 2016/0149816, hereinafter Wu.

Regarding Claim 7 and 15, Xia in view of Indukuri disclose the network service transmission method and system of Claim 1 and 9. Xia in view of Indukuri fail to disclose wherein the computer instructions to determine, based on the traffic information of the network service and the at least one transmission path, the traffic of the network service that is to be transmitted on the at least one transmission path further cause the processor to be configured to:: determine a traffic splitting ratio of the network service that is to be transmitted on the at least one transmission path; and determine, based on the traffic splitting ratio, the traffic of the network service that is to be transmitted on the at least one transmission path.
However, Wu teaches wherein the computer instructions to determine, based on the traffic information of the network service and the at least one transmission path, the traffic of the network service that is to be transmitted on the at least one transmission path further cause the processor to be configured to: determine a traffic splitting ratio of the network service that is to be transmitted on the at least one transmission path; and determine, based on the traffic splitting ratio, the traffic of the network service that is to be transmitted on the at least one transmission 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xia in view of Indukuri with the teachings of Wu. Wu provides a solution in which traffic is balanced and link capacity is fully utilized including available link capacities on partially failed links, simultaneously by the load-balancing techniques. Hence network congestion is prevented and the data throughput is increased in the data center networks. A high degree of symmetry is exhibited and a high bisection bandwidth is provided to support diverse data center applications (Wu Abstract; Paragraph [0001-0003 and 0016-0020]).

Allowable Subject Matter
Claims 3, 4, 6, 8, 11, 12, 14, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IVAN O LATORRE/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        
IVAN O. LATORRE
Primary Examiner
Art Unit 2414